            Case 1:19-cv-02584-DLI-SMG Document 5 Filed 07/24/19 Page 1 of 1 PageID #: 28

AO 399 (01/09) Waiver of the Service of Summons


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District of New York
      .              .                     individually and on behalf of
Damelle Loms, Jane Doe                     all others similarly situated
                                                                               )
                               Plaintiff                                       )
                                  V                                            )     Civil Action No.     1: l 9-cv-02584-DLI-SMG
Nature's Path Foods USA Inc.                                                   )
                              Defendant                                        )

                                               WAIVER OF THE SERVICE OF SUMMONS
          Spencer Sheehan
To:
               (Name of the plaintiff's attorney or unrepresented plaintiff)


       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from           ... Q}/24/20 l5)        __ , the date when this request was sent (or 90 days if it was sent outside the
United States). If! fail to do so, a default judgment will be ente,ed                 ,    nti   representli       !
Date:      T I'2..L\ /2,C \.S                                                             Y-:r-.,.___      he ~t:orney or unrepr~arty

           Nature's Path Foods USA Inc.                                                R. Benjamin Nelson
          Printed name ofparty waiving service ofsummons                                                       Printed name
                                                                                       425 MARKET STREET
                                                                                       SAN FRANCISCO, CA 94105-2482
                                                                                                                 Address

                                                                                        RBNELSON (aJJ\1.OFQ,CQM
                                                                                                              E-mail address

                                                                                        (415) 268-7467
                                                                                                            Telephone number

                                              Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
